DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claim 1 is amended.
Claims 8-13 are withdrawn from further consideration.
Claims 15-16 is cancelled.
Claims 17-19 are new.
Claims 1-14 and 17-19 are pending.


Claim Objections
Claim 17 is objected to because of the following informality:
	Claim 17 is objected to because of the informality in the recitation “the only one of the redox” in line 4.  Examiner suggests changing the recitation to “the only one of the redox pair”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 17 recites “and releases the only one of the redox at high temperature in the aqueous solvent or water at low temperatures” in lines 4-5, which is not supported by the specification or previously presented claims.  The Applicant’s specification including all figures does not support the recitation.  Appropriate correction is required.
	Claim 18 recites “wherein the capture compound is dissolved or dispersed in the aqueous solvent or water” in lines 1-2, which is not supported by the specification or previously 
	Claim 19 recites “which is a solution or a dispersion, wherein the solution or the dispersion comprises the redox pair, the capture compound, and the aqueous solvent or water” in lines 1-3, which is not supported by the specification or previously presented claims.  The Applicant’s specification including all figures does not support the recitation.  Appropriate correction is required.

Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 17, 18, 19, recites multiple “the aqueous solvent or water”, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the water or the aqueous solvent”.  Appropriate correction is required.
	Claim 17 recites “and releases the only one of the redox at high temperature in the aqueous solvent or water at low temperatures” in lines 4-5.  It is unclear as to how “the only one of the redox” is at high temperature and “the aqueous solvent or water” is at low temperature” at the same time.  Appropriate correction is required.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over FUJIWARA (JP 2006216252 A, see English Machine Translation) in view of YONEYA (US 20110048525 A1).
	Regarding claim 1, FUJIWARA teaches a material (see the following material discussed below, see Figs. 1, 2, and detailed description) comprising:
a redox pair (see iodine molecules I2 and iodine ions I−
a capture compound (see cyclodextrin) which captures only one of the redox pair selectively at low temperature and releases it at high temperature (Regarding the claimed “captures only one of the redox pair selectively at low temperature and releases it at high temperature”, since FUJIWARA meets all the composition requirements of the claimed product (see the cyclodextrin of FUJIWARA and see cyclodextrin in [0023] of Applicant’s specification), FUJIWARA’s composition is considered to inherently provide the same predictable property regarding “captures only one of the redox pair selectively at low temperature and releases the only one of the redox pair at high temperature”, and the property regarding “captures only one of the redox pair selectively at low temperature and releases it at high temperature” would obviously have been present in FUJIWARA’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.).
	Regarding the claimed “water, or an aqueous solvent comprising water and an organic solvent”, FUJIWARA discloses an electrolyte 8 containing iodine molecules I2 and iodine ions I− (P5), but does not explicitly disclose the claimed feature.  However, YONEYA discloses an electrolyte composed of a combination (iodine/iodide) of iodine (I2) and an iodide (metal iodide or organic iodide), and water [0091].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the water as a solvent in the electrolyte of FUJIWARA as taught by YONEYA, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).
	Further regarding the claimed “wherein the material is a thermoelectric conversion material”, since modified FUJIWARA meets all the composition requirements of the claimed 2 and iodine ions I−, water, and cyclodextrin of modified FUJIWARA and see the iodide ion and triiodide ion, cyclodextrin, and water in [0023] of Applicant’s specification), the property regarding “thermoelectric conversion” would obviously have been present in modified FUJIWARA’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.  Therefore, modified FUJIWARA teaches the material is a thermoelectric conversion material (see the material described above).

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Modified FUJIWARA teaches the capture compound is at least one selected from the group consisting of a cyclic compound and a spiral compound (see the cyclodextrin).
	
	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	Modified FUJIWARA teaches the capture compound is a self-assembly molecule at a low temperature (see the cyclodextrin, which has the capability of the property).
	
	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	Modified FUJIWARA teaches the capture compound is a host compound forming an inclusion compound (see the cyclodextrin, which has the capability of the property).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	Modified FUJIWARA teaches the capture compound is one or more selected from the group consisting of cyclodextrin, starch, polyvinyl pyrrolidone, and polyethylene oxide (see the cyclodextrin).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	Modified FUJIWARA teaches the redox pair is a pair selected from the group consisting of iodide ion and triiodide ion, ferrocyanide ion and ferricyanide ion, and tris(bipyridine) cobalt (II) and tris(bipyridine) cobalt (III) (see the iodine molecules I2 and iodine ions I−; I− forms triiodide ion combined with I2 in the electrolyte solution containing iodine molecules I2 and iodine ions I−).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	Modified FUJIWARA teaches the thermoelectric conversion material further comprises an electrolyte for self-assembling the capture compound at a low temperature (Since modified FUJIWARA meets all the composition requirements of the claimed product (see the aqueous electrolyte and cyclodextrin of modified FUJIWARA and see the aqueous electrolyte and cyclodextrin in [0023] of Applicant’s specification), the property regarding “for self-assembling the capture compound at a low temperature” would obviously have been present in modified FUJIWARA’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been 

	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 1.
	Modified FUJIWARA teaches the thermoelectric conversion material is a material that directly converts heat to electricity or directly converts electricity to heat (Regarding the claimed “directly converts heat to electricity or directly converts electricity to heat”, since modified FUJIWARA meets all the composition requirements of the claimed product (see the rejection of claim 1), the property regarding “directly converts heat to electricity or directly converts electricity to heat” would obviously have been present in modified FUJIWARA’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112).


Response to Arguments
	Applicant's arguments filed on 04/29/2021 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that the presently claimed invention is not obvious in view of the disclosures of FUJIWARA and YONEYA in P7-P12, is not persuasive.
2 and iodine ions I−.  FUJIWARA does not disclose water as a solvent for the electrolyte, which does not teach away from using water only because of not using water as a solvent.  However, YONEYA teaches the possible application of various solvents including water for the electrolyte containing iodine molecules I2 and iodine ions I−.   Therefore, the employment of water as a solvent in the electrolyte would have been obvious, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).
	

Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726